IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

        ANTHONY LEON MOORE v. JOE EASTERLING, WARDEN

                  Appeal from the Circuit Court for Hardeman County
                   No. 10-CR-53            Joe H. Walker, III, Judge


               No. W2010-01082-CCA-R3-HC - Filed January 26, 2011


The pro se petitioner, Anthony Leon Moore, appeals the Hardeman County Circuit Court’s
dismissal of his petition for writ of habeas corpus. The State has filed a motion requesting
that this court affirm the lower court’s denial of relief pursuant to Rule 20 of the Rules of the
Court of Criminal Appeals. Because the petitioner has failed to establish that his convictions
are void or his sentences illegal, we conclude that the State’s motion is well-taken.
Accordingly, we affirm the summary dismissal of the petition.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
             Pursuant to Rule 20, Rules of Court of Criminal Appeals

A LAN E. G LENN, J., delivered the opinion of the Court, in which J.C. M CL IN and C AMILLE
R. M CM ULLEN, JJ., joined.

Anthony Leon Moore, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Clarence E. Lutz, Assistant
Attorney General, for the appellee, State of Tennessee.

                               MEMORANDUM OPINION

        In 2000, the petitioner was convicted by a Madison County Circuit Court jury of
aggravated robbery and aggravated burglary for breaking into a man’s motel room and
robbing him at gunpoint. The petitioner’s convictions and effective twenty-five-year
sentence were affirmed by this court on direct appeal, and our supreme court denied his
application for permission to appeal. See State v. Anthony Leon Moore, No. W2000-02862-
CCA-R3-CD, 2002 WL 1482667, at *1 (Tenn. Crim. App. Feb. 11, 2002), perm. to appeal
denied (Tenn. July 8, 2002). The petitioner subsequently filed a petition for post-conviction
relief, which was denied by the post-conviction court. This court affirmed the denial of the
petition, and our supreme court once again denied the petitioner’s application for permission
to appeal. See Anthony Leon Moore v. State, No. W2004-02039-CCA-R3-PC, 2005 WL
2205847, at *1 (Tenn. Crim. App. Sept. 12, 2005), perm. to appeal denied (Tenn. Feb. 6,
2006).

        On March 26, 2010, the petitioner filed a petition for writ of habeas corpus alleging
that his aggravated burglary conviction was “in direct contravention of [the] express statutory
provisions” of Tennessee Code Annotated section 39-11-109, “Prosecution under more than
one (1) statute,” which provides in pertinent part:

       (b) When the same conduct may be defined under two (2) or more specific
       statutes, the person may be prosecuted under either statute unless one (1)
       specific statue precludes prosecution under another.

Tenn. Code Ann. § 39-11-109(b) (2010). The petitioner argued that the statute prohibited
his dual convictions for aggravated burglary and aggravated robbery because “[t]here was
one discrete act, one intent, and one victim.” On April 14, 2010, the habeas court entered an
order summarily dismissing the petition on the grounds that the petitioner’s allegations did
not entitle him to habeas corpus relief.

        Whether the petitioner is entitled to habeas corpus relief is a question of law.
Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007); Hart v. State, 21 S.W.3d 901, 903
(Tenn. 2000). As such, our review is de novo with no presumption of correctness given to
the trial court’s findings and conclusions. Id.

        We conclude that the habeas corpus court’s summary dismissal of the petition was
proper. It is well-established in Tennessee that the remedy provided by a writ of habeas
corpus is limited in scope and may only be invoked where the judgment is void or the
petitioner's term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361
(Tenn. 2007); State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980
S.W.2d 407, 409 (Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment is
“one that is facially invalid because the court did not have the statutory authority to render
such judgment.” Summers, 212 S.W.3d at 256 (citing Dykes v. Compton, 978 S.W.2d 528,
529 (Tenn. 1998)). A petitioner bears the burden of establishing a void judgment or illegal
confinement by a preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn.
2000). Furthermore, when “a habeas corpus petition fails to establish that a judgment is void,
a trial court may dismiss the petition without a hearing.” Summers, 212 S.W.3d at 260
(citing Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)).




                                              -2-
        The petitioner has failed to meet his burden of showing that his judgments are void
or his sentences expired. The petitioner’s reliance on Tennessee Code Annotated section 39-
11-109 is misplaced. His conviction for aggravated burglary, which was based on his having
broken into the motel room with the intent to commit an aggravated robbery, involved
different conduct and different elements from his conviction for aggravated robbery, which
was based on his robbery of the victim accomplished with a deadly weapon. Accordingly,
the habeas court properly dismissed the petition without a hearing.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, it is ordered that the State’s motion is granted.
The judgment of the habeas court is affirmed in accordance with Rule 20, Rules of the Court
of Criminal Appeals.


                                                     ________________________________
                                                     ALAN E. GLENN, JUDGE




                                               -3-